Case 4:19-cr-00254-ALM-KPJ Document 40 Filed 05/11/20 Page 1 of 3 PageID #: 83



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                              S HERMAN DIVISION

  UNITED STATES OF AMERICA                               §
                                                         §
  v.                                                     § Criminal No. 4:19-cr-254
                                                         §
  CRAIG BEASON                                           §


       MOTION FOR CONTINUANCE OF FINAL PRETRIAL, MOTION TO SUPPRESS
               DEADLINE AND CHANGE OF PLEA DEADLINE


  TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF TEXAS:

         COMES NOW, Defendant CRAIG BEASON, by and through his undersigned attorney,

 files this his MOTION FOR CONTINUANCE OF, MOTION TO SUPPRESS DEADLINE

 and PRETRIAL would show unto the Court the following:

                                                I.

                             PROCEDURAL HISTORY

         On the 12th day of September 2020, the Defendant, Craig Beason was indicted in a one-

 count indictment alleging a violation of 21 U.S.C. § 841(a)(1) (Possession with the Intent

 to Distribution of methamphetamine). On or about September 12, 2019, Defendant Craig

 Beason appeared before United States Magistrate Judge Christine Nowak for an Arraignment

 on the instant indictment. The Pretrial Order relating to Pretrial Discovery and Inspection was

 filed on April 15, 2020. Mr. Beason has also been indictment in the following case 4:20CR47;

 4:20CR48 & 4:20CR55 pending in Judge Sean Jordan’s Court.

         The undersigned has conferred with The Government on the issue of consolidating all

 these cases. An unopposed motion to transfer and consolidate will be filed in Judge Jordan’s

 Court this week.

                                           Page 1 of 3
Case 4:19-cr-00254-ALM-KPJ Document 40 Filed 05/11/20 Page 2 of 3 PageID #: 84



         Counsel and the Government need additional time to continue to explore and negotiate

  a possible plea to avoid trials in each of Mr. Beason’s cases. Counsel seeks an additional 45

  days to accomplish this task.

         Due to the reason outlined above, Defendant respectfully requests an additional

  4 5 days for the deadline for filing any motions to suppress, change of plea deadline, and

  final pretrial conference date.

         WHEREFORE PREMISES CONSIDERED, Defendant respectfully requests that

  the Court grant all relief requested herein.

                                                 Respectfully submitted,


                                                 /s/ Scott H. Palmer
                                                 Scott Palmer
                                                 Texas State Bar No. 00797196
                                                 15455 Dallas Parkway
                                                 Suite 540
                                                 Addison Tx, 75001

                                                 Attorney for Defendant




                                             Page 2 of 3
 Case 4:19-cr-00254-ALM-KPJ Document 40 Filed 05/11/20 Page 3 of 3 PageID #: 85




                                CERTIFICATE OF CONFERENCE

         I hereby certify that on the 8th day of May 2020 I conferred with Assistance United
States Attorney Glen Roque-Jackson who was unopposed to the filing of this motion and the relief
sought.

                                                      /s/ Scott H. Palmer
                                                      Scott H. Palmer

                                CERTIFICATE OF SERVICE

         I hereby certify that on the 11th day of May 2020, a true and correct copy of the
foregoing motion was sent by CM/ECF to:

Glen Roque-Jackson
U.S. Attorney’s Office EDTX
101 E Park Blvd
Suite 500
Plano, TX 75074

                                                      /s/ Scott H. Palmer
                                                      Scott H. Palmer




                                             Page 3 of 3
